This Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed June 2, 2021.  Claims 1-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said plurality of candidates” in the 3rd limitation.  There is insufficient antecedent basis for this limitation in the claim.  The limitation before recites plurality of candidate computers, but it is unclear if this is what is being referred to in the following limitation.
Claims 5 and 6 recite the limitation "the number of candidates" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al. United States Patent Application Publication No.  2015/0178682.

As per claim 1, Matthews teaches a computer-implemented method for implementing a blinded messaging service comprising:
providing a server computer communicably coupled to a telecommunications network. said server computer programmed to provide a blinded messaging service over said telecommunications network [system 100 resides on server 106 (pp 0019)];
providing a provider computer of at least one provider, said provider computer communicably coupled to said server computer via said telecommunications network [recruiters 104 (pp 0017)];
providing a plurality of candidate computers, each candidate computer being a computer of a candidate and communicably coupled to said server computer via said telecommunications network [candidates 102 (pp 0017)];
 receiving, at said computer server, for each candidate in said plurality of candidates, candidate profile data for said each candidate [user account files, resumes and CVs (pp 0019, 0022-0023)];
 receiving, at said computer server from said provider computer, a communication comprising candidate selection criteria, said candidate selection criteria comprising information about characteristics desired by said at least one provider for a candidate for an opportunity offered by said provider [job criteria (pp 0024); query based on criteria (pp 0025)];
receiving, at said computer server from provider computer, a communication comprising information about said opportunity [job postings on web sites and candidate4s notified about new listings (pp 0026)];
 said computer server determining, based on a comparison of said received candidate selection criteria to said candidate profile data for each candidate in said plurality of candidates, a second plurality of candidates whose candidate profiles match said received candidate selection criteria [job criteria and matching individuals to specific jobs (pp 0024); identifying  short list of candidates (pp 0032)];
and for each candidate in said second plurality of candidates, receiving, at said candidate computer for said each candidate in said second plurality of candidates, a copy of said received communication comprising information about said opportunity [matching service notifies candidates (pp 0026); opening communications about job (pp 0032)].  

As per claim 2, Matthews teaches the method of claim 1, wherein said candidate profile data for each candidate in said plurality of candidates comprises educational data about said each candidate [education information (pp 0022)].  

As per claim 3, Matthews teaches the method of claim 2, wherein said educational data comprises one or more of grades. classes taken, grade point average, attendance history, standardized test scores, and certifications received [subject matter of education (pp 0022)].  

As per claim 4, Matthews teaches the method of claim 1, wherein said opportunity is selected from the group consisting of: a job, admission to an academic institution, and enlistment in military service [companies post job notice (pp 0022)].

 As per claim 5, Matthews teaches the method of claim 1, further comprising: receiving, at said provider computer, a message comprising the number of candidates in said second plurality of candidates [display result of search, here search has returned two responses (pp 0027)].  

As per claim 7, Matthews teaches the method of claim 1. further comprising:
in response to receiving said copy of said communication comprising information about said opportunity, at least one candidate in said second plurality of candidates manipulating a user interface of said candidate computer of said at least one candidate to draft a response message to said at least one provider [message sent to receiver and information redacted when responded to (pp 0036); communication proceeds in double blind fashion (pp 0036)];
receiving, at said computer server, said at least one candidate response message [system knows identify and facilitates double blind communication (pp 0032-0033)];
said computer server editing said at least one candidate response message to remove from said response message any personal information of said at least one candidate [identifying information removed (pp 0033)];
said computer server transmitting said edited at least one candidate response message to said at least one provider [example of message flow is for both directions (pp 0036)]; and
receiving, at said at least one provider computer, said transmitted edited at least one candidate response [candidate receives message (pp 0036)].  

As per claim 8, Matthews teaches the method of claim 7, wherein said computer server editing said at least one candidate response message to remove from said response message any personal information of said at least one candidate comprises replacing any text in said response message consisting of any candidate profile data for said at last one candidate with anonymized text [remove identifying information (pp 0033-0034); identified by code number (pp 0027)].  

As per claim 9, Matthews teaches the method of claim 7, wherein said at least one candidate response message includes image or video data, and said computer server editing said at least one candidate response message to remove from said response any personal information of said at least one candidate comprises anonymizing any portion of said image or video data consisting essentially of any candidate profile data for said at least one candidate [system automatically removes information (pp 0033); information can include removed picture (pp 0027)].  

As per claim 10, Matttews teaches the method of claim 9, wherein said anonymizing comprises modifying said image or video data to blur, pixelate, or obscure said portion [image is redacted (pp 027)].
  
As per claim 11, Matthews teaches the method of claim 7, wherein said at least one candidate response message includes a digital file and said computer server editing said at least one candidate response message to remove from said response any personal information of said at least one candidate comprises removing from said digital file metadata comprising any candidate profile data for said at least one candidate [removing identifying information (pp 0033)].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. United States Patent Application Publication No.  2015/0178682 in view of Andino, Jr. et al. United States Patent Application Publication No.  2008/0027993.

As per claim 6, Matthews teaches the method of claim 1.  Matthews does not explicitly teach further comprising: determining, at said computer server, whether the number of candidates in said second plurality of candidates is at or above a predefined threshold: only if said computer servers determines that said number of candidates in said second plurality of candidates is at or above said predefined threshold, said computer server transmitting to said provider computer a message comprising said number of candidates in said second plurality of candidates; and if said computer server determines that said number of candidates in said second plurality of candidates is not at or above said predefined threshold. said computer server does not transmit to said provider computer said message comprising said number of candidates in said second plurality of candidates.  
However, in analogous art, Andino teaches a desired pool size or number of applicants which the pool much contain to determine selection (pp 0174) and system must meet predetermined number of competition winners (pp 0201).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the candidate list of Matthews with the target number of candidates of Andino.  A person of ordinary skill in the art would have been motivated to do this to allow for a sufficient number of candidates to fulfill requirements.  

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. United States Patent Application Publication No.  2015/0178682 in view of Dragos United States Patent Application Publication No.  2017/0004722.

As per claim 12, Matthews teaches the method of claim 1.
Matthews does not explicitly teach wherein said receiving, at said computer server for each of said candidates, candidate profile data comprising information about said candidate comprises said computer server: causing to be displayed on said candidate computer for said each candidate one or more surveys comprising one of more survey questions: and collecting from said each candidate responses to each of said one of more survey questions of said one or more surveys.  
However, in analogous art, Dragos teaches providing surveys to selected candidates to determine a match (pp 0055-0060, 0070, 0097).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the candidate list of Matthews with the survey of Dragos.  A person of ordinary skill in the art would have been motivated to do this to optimally match groups of people to each other (Dragos pp 0097). 
As per claim 13, Matthews teaches the method of claim 1.  Matthews does not teach further comprising: in response to receiving said copy of said communication comprising information about said opportunity, at least one candidate in said second plurality of candidates manipulating a user interface of said candidate computer of said at least one candidate to initiate a chat session with said at least one provider.
However, in analogous art, Dragos teaches anonymous white board and chat between users (pp 0031, 0078).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the candidate list of Matthews with the anonymous chat of Dragos.  A person of ordinary skill in the art would have been motivated to do this to allow for efficient communication between users (Dragos pp 0078). 

As per claim 14, Matthews in view of Dragos teaches the method of claim 13, wherein said initiating said chat session comprises: displaying on a display of said candidate computer of said at least one candidate a chat interface updated in real-time with messages sent by said at least one provider to said at least one candidate; and displaying on a display of said provider computer a chat interface updated in real-time with messages sent by said at least one candidate to said at least one provider; wherein said provider computer does not receive personal information of said at least one candidate and said chat display of said provider computer does not display personal information of said at least one candidate [Dragos: tutee selects level of communication (pp 0078).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the candidate list of Matthews with the anonymous chat of Dragos.  A person of ordinary skill in the art would have been motivated to do this to allow for efficient communication between users (Dragos pp 0078). 

As per claim 15, Matthews in view of Dragos teaches a method of claim 14, further comprising: for each chat message sent by said at least one candidate, receiving, at said computer server. said each chat message: said computer server editing said each chat message to remove from said each chat message personal information of said at least one candidate; said computer server transmitting said edited each chat message to said at least one provider; receiving, at said provider computer, said transmitted edited each chat message: and said displaying on a display of said provider computer a chat interface updated in real-time with messages sent by said at least one candidate to said at least one provider further comprising displaying on said display said received edited each chat message [Dragos: anonymous chat (pp 0078)].  

As per claim 16, Matthews in view of Dragos teaches a method of claim 15 wherein said computer server editing said each chat message to remove from said each chat message personal information of said at least one candidate comprises replacing any text in said each chat message consisting of any candidate profile data for said at last one candidate with anonymized text [Dragos: anonymous chat (pp 0078)].
As per claim 17, Matthews in view of Dragos teaches the method of claim 15. wherein at least one message in said each chat message comprises image or video data, and said computer server editing said each chat message to remove from said each chat message personal information of said at least one candidate comprises anonymizing any portion of said image or image or video data consisting essentially of any candidate profile data for said at least one candidate [Dragos: anonymous chat (pp 0078)].

As per claim 18, Matthews in view of Dragos teaches the method of claim 15, wherein at least one message in said each chat message comprises a digital file, and said computer server editing said each chat message to remove from said each chat message personal information of said at least one candidate comprises removing from said digital file metadata comprising any candidate profile data for said at least one candidate [Dragos: anonymous chat (pp 0078)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457